

116 HR 5316 IH: Move Water Now Act
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5316IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. Cox of California (for himself, Mr. Costa, Mr. Garamendi, Mr. Harder of California, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the restoration of the original carrying capacity of canals impacted by land subsidence, and for other purposes. 
1.Short titleThis Act may be cited as the Move Water Now Act. 2.Conveyance capacity correction project (a)In generalThere is authorized to be appropriated to the Secretary of the Interior, $200,000,000 for fiscal years 2020 through 2023, in the aggregate, for the acceleration and completion of repairs to water conveyance facilities at transferred works in Reclamation States. 
(b)EligibilityA project eligible for funding under this section is a project where— (1)repairs are major, non-recurring maintenance of a mission critical asset; 
(2)the Secretary determines that the project has lost 50 percent or more of its designed carrying capacity along some portion of the facility; and (3)the additional water made available for conveyance through the project would be used primarily for groundwater recharge to assist in meeting groundwater sustainability goals defined under State law. 
(c)Cost sharing 
(1)Federal shareThe Federal share of the cost of carrying out an activity described in this section shall not be more than 50 percent. (2)Non-federal shareThe non-Federal share of the cost of carrying out an activity described in the section— 
(A)shall be not less than 50 percent; and (B)may be provided in cash or in-kind. 
(d)RestrictionsFunds authorized to be appropriated under this section may not be used to build new surface storage, raise existing reservoirs, or enlarge the carrying capacity of a canal beyond the project’s capacity as previously constructed by the Bureau of Reclamation. (e)Environmental complianceIn carrying out projects under this section, the Secretary of the Interior shall comply with all applicable environmental laws, including— 
(1)the National Environmental Policy Act of 1969; (2)the Endangered Species Act of 1973; and 
(3)other applicable State law. (f)SavingsFederal funds provided under this section shall be in addition to any and all Federal funding authorized in statute for such purposes and shall be non-reimbursable.  
3.Funding parity for water management goals and restoration goalsIn addition to the funding authorized in section 10009 of Public Law 111–11, there are authorized to be appropriated an additional $200,000,000 (at October 2019 price levels) to implement the Restoration Goal of the Settlement described in section 10004 of Public Law 111–11. 